Citation Nr: 1413927	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic low back strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that increased the Veteran's rating for his low back disability from 10 percent to 20 percent.  A notice of disagreement was received in August 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Information included in a May 2011 supplemental statement of the case refers to a personal hearing conducted at the RO on April 6, 2011.  However, there is no transcript in the claims file.  A hand-written notation on a February 2014 Certification of Appeal (VA Form 8) is to the effect that a hearing transcript is not in the file and is no longer available in electronic storage.  However, the record does not reflect that the Veteran or his representative have been informed of this development and/or provided an opportunity to testify at another personal hearing at the RO.  The Board believes basic due process requires remedial action prior to appellate review. 

Accordingly, the case is REMANDED for the following actions:

The Veteran should be scheduled for a personal hearing at the RO.  If a hearing is held, then the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case before returning the case to the Board.  If the Veteran cancels the hearing or fails to report for the hearing, then the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


